Citation Nr: 1135447	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2004 decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2009, the Veteran testified at a Travel Board hearing before the undersigned.  In May 2010, the Board remanded this appeal for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran contends that his current cervical spine disability is related to his active military service.  Specifically, the Veteran asserts that heavy lifting he performed in service caused his current cervical spine disability.  He has reported on onset of headaches during service and an onset of neck pain and numbness in his hands within a year after separation from service.  Alternatively, the Veteran contends that his cervical spine disability is secondary to his service-connected lumbar spine disability.

Preliminarily, the Board notes that the May 2010 remand directives provided that the AMC was to obtain the Veteran's complete treatment records for his neck from three separate providers.  In May 2010, the AMC notified the Veteran that he could provide the records himself or complete an authorization to enable VA to obtain the relevant records.  In response, the Veteran submitted completed authorizations in addition to all records in his possession.  It does not appear that the AMC made further efforts to obtain any records beyond those provided by the Veteran.  As those records supplied by the Veteran may be incomplete, the Board finds that further remand is necessary to ensure that the Veteran's complete treatment records for his neck are obtained.

Next, the Board finds that the October 2010 VA examination and corresponding medical opinion fail to substantially comply with the Board's remand directives of May 2010.  In the prior May 2010 remand directives, the Board instructed that the Veteran was to be provided a VA examination to address the etiology of the Veteran's cervical spine disability.  The Board made it clear that the examiner should state whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disability is permanently aggravated by the Veteran's service-connected chronic low back strain if it was first determined that the Veteran's cervical spine disability was not proximately due to or a result of his service-connected low back strain.  The October 2010 examiner did not address this aspect of the Board's directive.

More specifically, the October 2010 VA examiner stated that there was no documentation in medical literature establishing a connection between degenerative disease of the cervical spine and lumbar strain.  While that conclusion may support a finding that the Veteran's cervical spine disability is not proximately due to his low back strain, it does not adequately address whether the Veteran's cervical spine disability is aggravated by his service-connected low back strain.  Additionally, that conclusion fails to address a May 1998 statement from the Veteran's treating physician indicating his belief that the Veteran's head and neck pains are related to a back injury.  Although the May 1998 opinion is vague as to the specific back injury referenced and is unsupported by any rationale, it nevertheless could be considered positive evidence in support of the Veteran's claim and should be addressed.  Consequently, based on the foregoing, the Board is unable to conclude that there has been substantial compliance with this aspect of its previous remand, and that remand is therefore required for a new examination and opinion as to whether any cervical spine disorder was aggravated by the Veteran's service-connected low back disability.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the Board finds that the October 2010 VA opinion is otherwise not supported by adequate rationale.  Specifically, the VA examiner failed to address the Veteran's lay statements regarding a manifestation of symptoms to include headaches in service, neck pain within one year of separation from service, and a continuity of symptoms since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).   The Board also notes that the October 2010 VA examiner did not address the Veteran's January 1998 work injury, as requested in the prior remand instructions.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268  (1998).  Therefore, a remand is required so that an adequate examination can be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records for his neck from North Broward Medical Center Emergency Room, Dr. Meli, Dr. Bernard Miot, and Dr. Joseph Dieuvil, dated in 1998. 

2.  Then, make arrangements for the Veteran to have an appropriate VA examination of the cervical spine.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including X-rays if indicated, should be accomplished. The examiner should review the claims folder in conjunction with the examination. 

(a) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disability had its clinical onset during service or is related to any in-service disease, event, or injury, including heavy lifting.  In providing this opinion, the examiner should comment on the significance of the Veteran's complaints of hand numbness in September 1990 (shortly after service), as well as his post-service injury in January 1998.  The examiner should also consider any lay evidence asserting a continuity of symptomatology of cervical spine problems since active service.  

(b) If the answer to question (a) is negative, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disability is proximately due to, or the result of, the service-connected chronic low back strain.  

(c)  If the answer to question (b) is negative, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine disability is permanently aggravated by the Veteran's service-connected chronic low back strain.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Then, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



